DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4 have been amended.
Claims 1-6 have been examined.
The specification and drawing objections in the previous Office Action have been addressed and are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0354308 by Li et al. (hereinafter referred to as “Li”).in view of US Publication No. 2018/0004522 by Agarwal et al. (hereinafter referred to as “Agarwal”). 
Regarding claims 1 and 4, taking claim 1 as representative, Li discloses:
an arithmetic processing apparatus, comprising: a memory; a first processor coupled to the memory; and a second processor coupled to the memory (Li discloses, at Figure 1, a processor (first processor) and master (second processor) coupled to a memory.), 
wherein the first processor is configured to: consecutively issue a plurality of load instructions for reading respective data with respect to the memory (Li discloses, at Figure 9, performing a loop of a plurality of reads (load instructions) for reading data.); and
(Li discloses, at ¶ [0025], resolving conflicting memory accesses, which discloses determining whether an ordering property is guaranteed based on the data that is read.), and 
the second processor is configured to: issue a store instruction during an execution of the plurality of load instructions with respect to the memory (Li discloses, at Figure 9, performing writes (store instructions). As disclosed at ¶ [0016], a conflicting access can be the processor reading while the master is writing.).
Li does not explicitly disclose the determination on whether the ordering property is guaranteed is made based on whether the values included in the data are changed twice or more.
However, in the same field of endeavor (e.g., memory ordering) Agarwal discloses:
the determination on whether the ordering property is guaranteed is made based on whether the values included in the data are changed twice or more (Agarwal discloses, at ¶ [0045], detecting that a load has bypassed an older store. This indicates that any loads prior to the store read a first value. The store changes the first value to a second value. Then the bypassing load reads the first value, i.e., the value before the store, which is the second change in value.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s memory ordering scheme to include detecting if a load has bypassed an earlier store, as disclosed by Agarwal, in order to improve performance by efficiently tracking memory ordering violations, which can then be the basis of pipeline flushes. See Agarwal, ¶ [0028].

Regarding claims 2 and 5, taking claim 2 as representative, Li, as modified, discloses the elements of claim 1 discussed above. Li also discloses:
wherein the second processor is further configured to: issue the store instruction to an area identical to an area which is a target of the load instructions issued by the first processor (Li discloses, at ¶ [0016], the processor reading from RAM (area) while the master is writing to the same RAM.).

Regarding claims 3 and 6, taking claim 3 as representative, Li, as modified, discloses the elements of claim 1 discussed above. Li also discloses:
wherein the second processor is further configured to: change a timing for issuing the store instruction with respect to a consecutive issuance of the load instructions, each time the consecutive issuance of the load instructions, the issuance of the store instruction, and the determination are repeated (Li discloses, at ¶ [0035], varying configuration parameters (including frequency) to cover all possible combinations of reads and writes, which discloses changing a timing for issuing the store.).

Response to Arguments
On page 6 of the response filed January 8, 2021 (“response”), the Applicant argues, “does not appear to disclose whether resolving the conflicting memory access is made, for example, based on whether the values included in the data are changed twice or more. Thus, at least the noted feature of claims 1 and 4, namely, "the determination on whether the ordering property is guaranteed is made based on whether the values included in the data are changed twice or more," distinguish over Li.”
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for new grounds of rejection of the amended claims. Specifically, Agarwal discloses, e.g., at ¶ [0045], that determining whether there has been memory ordering violations involves determining whether a subsequent load has bypassed an earlier store. As discussed above, this involves determining whether a data value has changed at least twice. The first change is when the store changes the value and the second change is when the bypassing load reads the old value. This corresponds to the description of this feature in the Applicant’s specification, e.g., at ¶ [0130] and Figure 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Examiner, Art Unit 2183